UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-2396


MELINDA RIDDICK,

                Plaintiff - Appellant,

          v.

MAIC, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Jillyn K. Schulze, Magistrate Judge.
(8:09-cv-00033-JKS)


Submitted:   July 21, 2011                 Decided:   August 31, 2011


Before KING, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Maul, GORDON & SIMMONS, LLC, Frederick, Maryland, for
Appellant.   Mindy G. Farber, Edward C. Schweitzer, Jr., FARBER
LEGAL, LLC, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             This Title VII case is about discrimination based on

pregnancy     and   whether    the    plaintiff,       Melinda       Riddick,       has

satisfied her prima facie burden to prove she met the employer’s

legitimate     expectations.         Because     the    uncontested            evidence

suggests that Riddick failed to meet these expectations, and

indeed was criticized by seven out of eight of the employees she

managed, we conclude that she has failed to satisfy this element

under the McDonnell Douglas framework and therefore affirm the

judgment of the magistrate, acting as the district court.



                                       I.

             The following facts are presented in the light most

favorable to Riddick, the nonmovant.                 Unless otherwise noted,

they   are   uncontested.      Riddick      worked     for   MAIC,    a       minority-

female     owned    federal   government       contractor,       as       a    Program

Manager.     In that capacity, she oversaw a team of employees who

worked on a contract with Immigration and Customs Enforcement

(ICE).     She started work on October 15, 2007, to the tune of a

six figure salary.        At the time, she had one eleven-year-old

child and was of childbearing age.             Over the course of her first

three months of employment, MAIC did not bill her because she

had not yet received official clearance.               She was not doing full

time work, yet was being paid salary.


                                       2
             Riddick       received       no   performance      evaluations        during

this time, or indeed at any time during her tenure at MAIC.

Nevertheless, in April 2008 internal emails exchanged within the

company indicate that a part-owner, though not direct supervisor

of Riddick’s, Bob Weiss, was dissatisfied with her performance.

According to the emails, the two had a heated verbal exchange

pertaining to the contract’s administration.                         Nevertheless, the

emails also contained encouraging phrases such as “keep up the

good work” and “I think you are really on the right track.”

Furthermore,       the     client       praised    Riddick’s     performance         in   a

meeting,     saying       that    she   thought     Riddick    was    doing    a   “great

job.”     Weiss added in this email that the client was correct.

However, there were also negative indicators.                         Rita Henderson,

the company’s president, noted that writing was “challenging”

for   Riddick    and      that    she    needed     to    proofread    her    work    more

thoroughly.        Weiss sent several emails noting his concerns with

her performance that were circulated among upper management.

             Then in May 2008, Riddick informed MAIC that she was

pregnant.       Because she suffered from internal bleeding, which

could potentially harm her or the fetus, her doctor ordered her

to have four weeks of bed rest.                    Because she had been employed

for   less   than     a    year,    she    was     not    eligible    for    the    Family

Medical Leave Act coverage, so she took unpaid leave.                              Perhaps

as    a   result     of     the     uncertainty          generated    by     the   emails


                                               3
referenced above, Riddick sought reassurance from MAIC that they

would not terminate her.                 Accordingly, MAIC inserted language in

her voluntary leave letter stating that her position was secure.

While she was gone, various problems in her work emerged that

had not been obvious when she was present.                              Riddick herself

called attention to one of them:                      hundreds of entries in the

contract       database      were        duplicates      and     thus    could     not   be

processed.       She blamed this on the Information Technology (IT)

worker responsible for the database maintenance.                          However, it is

uncontested          that     after        Riddick       temporarily         left,       her

subordinates         began    to    complain       about       her    management     style,

claiming she played favorites, that she was difficult to get

along with, and that she left some of them without work for

weeks.     Even her “favorite,” who tutored Riddick’s daughter in

math, claimed Riddick had unfairly assigned cubicles.                              Riddick

does not dispute the substance of the allegations, but claims

instead       that    because       the     form    of     the       affidavits    appears

strikingly similar, they must be the product of coercion from

MAIC.

              Notwithstanding the assurances MAIC had given, the day

Riddick returned from bedrest, her employer terminated her.                              In

the termination meeting, Riddick claims the company told her

that    her    firing       was    not    “performance         related.”      Henderson,

however, insists that Riddick was not given a reason at the


                                              4
meeting, which lasted under three minutes and that Henderson

merely said the company had decided the two should part ways.

Riddick       was        presented     with   a     severance       package    that    only

included healthcare through September – even though she was due

in December – and that required her to waive her Title VII

rights against MAIC.               Riddick consulted a lawyer the same day.

This       suit    ensued.        After   discovery,       MAIC     moved     for   summary

judgment in front of a magistrate judge.                           The magistrate judge

granted the company’s motion.                 This appeal followed. *



                                              II.

                  This    case    comes   before     us   on   a    motion    for   summary

judgment.          A party is entitled to summary judgment if it “shows

that there is no genuine dispute as to any material fact” and

that it “is entitled to judgment as a matter of law.”                               Fed. R.

Civ. P. 56(a).             Summary judgment is appropriate “against a party

who     fails       to     make    a   showing      sufficient       to   establish     the

existence of an element essential to that party’s case, and on

which       that    party     will     bear   the    burden    of    proof    at    trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).                             To resist


       *
       Importantly, we note that as part of the Joint Appendix,
Riddick has not submitted the deposition testimony of any of the
seven affiants who were her subordinates. Rather, the testimony
that she was a difficult manager is contested on the basis of
credibility alone.



                                               5
summary judgment, a nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S.    574,       586   (1986),     and    the    party    “cannot     defeat    summary

judgment with merely a scintilla of evidence,” Am. Arms Int’l v.

Herbert, 563 F.3d 78, 82 (4th Cir. 2009).



                                            III.

               Under a Title VII framework, which comes under the

auspices of gender discrimination, a plaintiff must satisfy a

four part test:            “(1) she is a member of a protected class; (2)

she suffered adverse employment action; (3) she was performing

her job duties at a level that met her employer’s legitimate

expectations at the time of the adverse employment action; and

(4)    the    position        remained      open   or     was   filled    by     similarly

qualified      applicants        outside     the    protected      class.”        Hill    v.

Lockheed Martin Logistics Mgmt., 354 F.3d 277, 285 (4th Cir.

2004).       See also McDonnell Douglas Corp. v. Green, 411 U.S. 792,

807    (1973).           If    the     employee      is    able    to     satisfy      this

requirement,         the      burden   of    production         then    shifts    to     the

employer to show a legitimate, nondiscriminatory reason for the

adverse employment action.                  Hill, 354 F.3d at 285.                 If the

employer does so, then the burden shifts back to the plaintiff

to    show    by    a    preponderance       of    evidence     that     the   employer’s


                                              6
reasons were not his or her true reasons, but a pretext for

discrimination.           Id.

               Here, Riddick is unable to show that the stated reason

proffered by her employer – her deficient performance – was a

pretext for discrimination, and thus fails the third prong of

the McDonnell Douglas test.                The only evidence she points to is

speculation by her “favorite” subordinate that the termination

was   pregnancy          related   and    the       suspicious         timing.        Yet     these

facts       are    insufficient      to    overcome             by     a   preponderance        of

evidence the uncontested affidavits of her subordinates that she

was     a    difficult      supervisor.              If    she        wished     to   test      the

credibility         of    these    affidavits,            she    could       have     taken    the

depositions          of     the    employees.               Further,            the    company’s

uncontroverted internal emails show that there were performance

issues predating the revelation of Riddick’s pregnancy, showing

the company did have legitimate concerns about her ability to

perform.          Thus, we conclude that Riddick was properly terminated

because she has not shown that the legitimate reasons given by

the employer were pretextual by a preponderance of the evidence.

               We dispense with oral argument because the facts and

legal       contentions      are   adequately          presented           in   the    materials

before      the     court    and   argument         would       not    aid      the   decisional

process.




                                                7
          For   the   foregoing   reasons,   the   judgment    of   the

magistrate judge is

                                                              AFFIRMED.




                                  8